Case 1:15-cv-00806-ALC Document 55 Filed 04/04/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KIRAN KODALI, DERIVATIVELY AND
ON BEHALF OF CHINA COMMERCIAL
CREDIT, INC.,

Plaintiff,

Vv.

HUICHUN QIN, LONG YI, JIANMIN YIN,
JINGEN LING, XIANGDONG XIAO, JOHN
F. LEVY, XIAOFANG SHEN, And
CHUNJIANG YU,

Defendants,

And
CHINA COMMERCIAL CREDIT, INC.,

Nominal Defendant.

 

 

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: *& [4/3

Case No. 1:15-cv-00806-ALC

ORDER PRELIMINARILY
APPROVING DERIVATIVE
SETTLEMENT AND PROVIDING
FOR NOTICE

WHEREAS, the parties to the above-captioned consolidated shareholder derivative action

(the “Derivative Action”) have made an application for an order: (i) preliminarily approving the

Stipulation and Agreement of Settlement dated January 18, 2019 (the “Stipulation”), which,

together with the exhibits annexed thereto, sets forth the terms and conditions for the proposed

settlement and dismissal with prejudice of the Derivative Action; and (ii) approving the form and

content of the Notice to Current CCCR Stockholders, substantially in the form of Exhibit B

attached to the Stipulation;

WHEREAS, all capitalized terms contained herein shall have the same meanings as set

forth in the Stipulation (unless otherwise defined herein); and

 
Case 1:15-cv-00806-ALC Document 55 Filed 04/04/19 Page 2 of 7

WHEREAS, the Court has read and considered the Stipulation and the exhibits annexed
thereto, and all the Settling Parties have consented to the entry of this Preliminary Approval Order,

NOW THEREFORE, IT IS HEREBY ORDERED:

l. The Court does hereby preliminarily approve, subject to further consideration at the
Settlement Hearing described below, the Stipulation and the settlement set forth therein (the
“Settlement”), including the terms and conditions for settlement and dismissal with prejudice of
the Derivative Action.

2. A hearing shall be held before this Court (the “Settlement Hearing”) on July 11,
2019 at 11:00 a.m.,! at the United States District Court for the Southern District of New York, the
Honorable Andrew L. Carter, Jr., Courtroom 1306, located at the Thurgood Marshall United
States Courthouse, 40 Foley Square, New York, New York 10007, to determine: (i) whether the
terms and conditions of the Settlement are fair, reasonable, and adequate to CCCR and Current
CCCR Stockholders and should be finally approved by the Court; (ii) whether the Judgment finally
approving the Settlement, substantially in the form of Exhibit D attached to the Stipulation, should
be entered, dismissing the Derivative Action with prejudice, and releasing and enjoining the
prosecution of any and all Released Claims; and (iii) whether Plaintiffs Counsel’s Fee and
Expense Award and Plaintiff's Service Award should be finally approved. At the Settlement
Hearing, the Court may hear or consider such other matters as the Court may deem necessary and
appropriate.

3. The Court approves, as to form and content, the Notice attached as Exhibit B to the

Stipulation, and finds that issuing the Notice through a press release, filing the Notice with the

 

' The Settling Parties respectfully request that the Settlement Hearing be scheduled at least forty-
five (45) days after the deadline for providing notice of the proposed Settlement to Current CCCR
Stockholders.

 
Case 1:15-cv-00806-ALC Document 55 Filed 04/04/19 Page 3 of 7

SEC, and posting the Notice together with the Stipulation on CCCR’s website substantially in the
manner and form set forth in this Order meets the requirements of due process, is the best notice
practicable under the circumstances, and shall constitute due and sufficient notice to Current
CCCR Stockholders and all other Persons entitled thereto.

4. Not later than ten (10) calendar days following entry of this Order, CCCR shall
cause the Notice to be filed with the SEC along with an SEC Form 8-K, CCCR shall publish the
Notice in a press release on GlobeNewswire, and CCCR shall post the Notice and Stipulation on
the investor relations portion of CCCR’s website. The Notice shall contain an internet link to the
webpage on the investor relations portion of CCCR’s corporate website on which the Notice and
Stipulation are posted.

5. All costs incurred in providing the Notice shall be paid by CCCR, and CCCR shall
undertake all administrative responsibility for such issuing and filing.

6. All papers in support of the Settlement and the Fee and Expense Award, including
any Service Award, shall be filed with the Court and served at least twenty-one (21) calendar days
prior to the Settlement Hearing, and any reply papers shall be filed with the Court at least seven
(7) calendar days prior to the Settlement Hearing.

7. Any Current CCCR Stockholder may object and/or appear and show cause, if he,
she, or it has any concern why the Settlement should not be finally approved as fair, reasonable,
and adequate, why the Judgment should not be entered thereon, or why the Fee and Expense Award
and the Service Award, should not be finally approved; provided, however, unless otherwise
ordered by the Court, that no Current CCCR Stockholder shall be heard or entitled to contest the
approval of the terms and conditions of the Settlement, or, if approved, the Judgment to be entered

thereon approving the same, or the Fee and Expense Award and the Service Award, unless that

 
Case 1:15-cv-00806-ALC Document 55 Filed 04/04/19 Page 4 of 7

stockholder has, at least fourteen (14) calendar days prior to the Settlement Hearing: (1) filed with
the Clerk of the Court a written objection to the Settlement setting forth (a) the nature of the
objection; (b) proof of ownership of CCCR common stock as of the date of the Stipulation and
through the date of the Settlement Hearing, including the number of shares of CCCR common
stock held and the date of purchase; (c) any and all documentation or evidence in support of such
objection; and (d) the identities of any cases, by name, court, and docket number, in which the
stockholder or his, her, or its attorney has objected to a settlement in the last three years; and (2) if
a Current CCCR Stockholder intends to appear and requests to be heard at the Settlement Hearing,
such stockholder must have, in addition to the requirements of (1) above, filed with the Clerk of
the Court (a) a written notice of such stockholder’s intention to appear at the Settlement Hearing;
(b) a statement that indicates the basis for such appearance; (c) the identities of any witnesses the
stockholder intends to call at the Settlement Hearing and a statement as to the subjects of their
testimony; and (d) any and all evidence that would be presented at the Settlement Hearing. If a
Current CCCR Stockholder files a written objection and/or written notice of intent to appear, such
stockholder must also serve copies of such notice, proof, statement, and documentation, together
with copies of any other papers or briefs such stockholder files with the Court (either by hand
delivery or by first class mail) at least fourteen (14) calendar days prior to the Settlement Hearing

upon each of the following:

Timothy Brown Mark David Hunter
THE BROWN LAW FIRM, P.C. HUNTER TAUBMAN FISCHER & LI LLC
240 Townsend Square 2 Alhambra Plaza, Suite 650
Oyster Bay, NY 11771 Coral Gables, FL 33134
Counsel for Plaintiff Counsel for Settling Defendants

Any Current CCCR Stockholder who does not make his, her, or its objection in the manner

provided herein shall be deemed to have waived such objection and shall forever be foreclosed

 
Case 1:15-cv-00806-ALC Document 55 Filed 04/04/19 Page 5 of 7

from making any objection to the fairness, reasonableness, or adequacy of the Settlement or the
Fee and Expense Award and the Service Award, as set forth in the Stipulation, unless otherwise
ordered by the Court, but shall be forever bound by the Judgment to be entered, the dismissal of
the Derivative Action with prejudice, and any and all of the releases set forth in the Stipulation.

8. At least ten (10) calendar days prior to the Settlement Hearing, Settling Defendants’
Counsel shall file with the Court, proof, by affidavit or declaration, of the issuance and filing of
the notice of the Settlement pursuant to the terms of this Order.

9, All Current CCCR Stockholders shall be bound by all orders, determinations, and
Judgments in the Derivative Action concerning the Settlement, whether favorable or unfavorable
to Current CCCR Stockholders.

10. All proceedings in this Derivative Action are stayed until further order of the Court,
except as may be necessary to implement the Settlement or comply with the terms of the
Stipulation and this Order. This Court retains exclusive jurisdiction over this Derivative Action to
consider all further matters arising out of or connected with the Settlement.

11. Pending final determination of whether the Settlement should be approved, neither
Plaintiff, Plaintiff's Counsel, nor any Current CCCR Stockholders or other Persons, derivatively
on behalf of CCCR, shail commence or prosecute, or in any way instigate or participate in the
commencement or prosecution of, any action or proceeding asserting any Released Claims against
any of the Released Persons in any court or tribunal.

12. The facts and terms of the Stipulation, including any exhibits attached thereto, all
proceedings in connection with the Settlement, and any act performed or document executed

pursuant to or in furtherance of the Stipulation or the Settlement:

 
Case 1:15-cv-00806-ALC Document 55 Filed 04/04/19 Page 6 of 7

(a) shall not be offered, received, or used in any way against the Settling Parties as evidence
of, or be deemed to be evidence of, a presumption, concession, or admission by any of the
Settling Parties with respect to the truth of any fact alleged by Plaintiff or the validity, or
lack thereof, of any claim that has been or could have been asserted in the Derivative Action
or in any litigation, or the deficiency, infirmity, or validity of any defense that has been or
could have been asserted in the Derivative Action or in any litigation, or of any fault,
wrongdoing, negligence, or liability of any of the Released Persons;

(b) shall not be offered, received, or used in any way against any of the Released Persons
as evidence of, or be deemed to be evidence of, a presumption, concession, or admission
of any fault, misrepresentation or omission with respect to any statement or written
document approved, issued, or made by any Released Person;

(c) shall not be offered, received, or used in any way against any of the Released Persons
as evidence of, or be deemed to be evidence of, a presumption, concession, or admission
of any liability, fault, negligence, omission or wrongdoing, or in any way referred to for
any other reason as against the Released Persons, in any arbitration proceeding or other
civil, criminal, or administrative action or proceeding in any court, administrative agency,
or other tribunal; and

(d) shall not be offered, received, or used in any way against Plaintiff as evidence of, or be
deemed to be evidence of, a presumption, concession, or admission that any of Plaintiff's
claims are without merit or that Plaintiff would not have been able to prevail on his claims
at trial.

13. Neither the Stipulation nor the Settlement, nor any act performed or document

executed pursuant to or in furtherance thereof, shall be admissible in any proceeding for any

 
Case 1:15-cv-00806-ALC Document 55 Filed 04/04/19 Page 7 of 7

purpose, except to enforce the terms of the Settlement; provided, however, that if finally approved,
the Released Persons may refer to the Settlement, and file the Stipulation and/or the Judgment, in
any action that may be brought against them to effectuate the liability protections granted them
thereunder, including, without limitation, to support a defense or claim based on principles of res
judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement, judgment
bar or reduction or any other theory of claim preclusion or issue preclusion or similar defense or
claim under U.S. federal or state law or foreign law.

14. If the Stipulation is terminated pursuant to its terms, or the Effective Date does not
otherwise occur, all proceedings in the Derivative Action will revert to their status as of the date
immediately preceding the date of the Stipulation.

15. The Court reserves the right to adjourn the date of the Settlement Hearing or modify
any other dates set forth herein without further notice to Current CCCR Stockholders and retains
Jurisdiction to consider all further applications arising out of or connected with the Settlement.
The Court may approve the Settlement and any of its terms, with such modifications as may be
agreed to by the Settling Parties, if appropriate, without further notice to Current CCCR
Stockholders.

IT IS SO ORDERED.

7 (ae

i)
HONORABLE ANDREW L. CARTER, JR.
U.S. DISTRICT COURT JUDGE

 

DATED: AX@iv & 2014

o~

 
